Prosecution for bastardy.
Supreme Court Rule of Practice No. 1, Code 1940, Tit. 7 Appendix, is applicable in this case. The exactions therein imposed upon the appellant have been ignored. There are no assignments of error upon the transcript, so this court is without authority to undertake a review. The judgment must be affirmed. Williams v. State, 117 Ala. 199, 23 So. 42; Bragg v. State, 28 Ala. App. 335, 183 So. 683; Nichols v. Hardegree,202 Ala. 132, 79 So. 598; Peever v. City Com'rs of Florence,26 Ala. App. 213, 157 So. 79.
So ordered.
Affirmed.